DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 3, 6 and 7 of U.S. Patent No. US 11,451,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because see table as outlined below.



Instant application 17/459,288

Patent No. US 11,451,720 B2
1. A method for displaying a 3D tour comparison performed by a server for displaying a 3D tour comparison operating in conjunction with a user device, the method comprising: setting a first tour serving as a reference for comparison and a second tour to be compared; setting any one of a plurality of image photographing points included in the first tour as a first point; selecting any one closest to the first point out of a plurality of image photographing points included in the second tour as a second point; and displaying an image at the first point of the first tour on a part of a split-screen, and displaying an image at the second point of the second tour on at least a part of the rest of the split-screen, wherein the first tour and the second tour are generated at different times for the same indoor space.

2. The method for displaying a 3D tour comparison of claim 1, wherein the first tour comprises a plurality of 360-degree photographed images photographed, respectively, at the plurality of image photographing points, and wherein a user of the user device can change a direction of the image at the first point of the first tour in a range of 360 degrees.
3. The method for displaying a 3D tour comparison of claim 1, wherein the displaying an image at the second point of the second tour on at least a part of the rest of the split-screen comprises: setting a direction of the image at the first point of the first tour and a direction of the image at the second point of the second tour to be the same.
4. The method for displaying a 3D tour comparison of claim 3, wherein the setting a direction of the image to be the same comprises: receiving a control signal for a direction change of the image at the first point of the first tour; changing the direction of the image at the first point of the first tour based on the control signal; and changing the direction of the image at the second point of the second tour in response to the change in the direction of the image at the first point of the first tour.
5. The method for displaying a 3D tour comparison of claim 1, further comprising: setting coordinate values for each of the plurality of image photographing points included in the first tour and the second tour.

1. A method for displaying a 3D tour comparison, comprising: setting each reference point for first tour and second tour that are different from each other, and setting coordinate values for a plurality of first image photographing points included in the first tour and a plurality of second image photographing points included in the second tour, respectively; in the first tour, setting a first point that is one of the plurality of first image photographing points included in the first tour; in the second tour, selecting a second point closest to the coordinate value of the first point out of the plurality of second image photographing points included in the second tour; selecting a first image of a space corresponding to a first direction selected by a user from a first 360-degree image of the space captured at the first point, and displaying the first image on a first portion of a split-screen, wherein the first 360-degree image comprises a third image of the space captured at the first point in a second direction different from the first direction; selecting a second image of the space corresponding to the first direction from a second 360-degree image of the space captured at the second point different from the first point, and displaying the second image on a second portion of the split-screen, wherein the second 360-degree image comprises a fourth image of the space captured at the second point in the second direction; and in response to a direction change input by the user to change the first direction to the second direction, simultaneously displaying the third image on the first portion of the split-screen and the fourth image on the second portion of the split-screen.
6. The method for displaying a 3D tour comparison of claim 5, wherein the selecting any one closest to the first point as a second point comprises: calculating a distance between coordinate values of the first point and coordinate values of each of the plurality of image photographing points included in the second tour; and selecting an image photographing point with a shortest distance calculated out of the plurality of image photographing points included in the second tour as the second point.
4. The method for displaying a 3D tour comparison of claim 1, wherein selecting the second point comprises: calculating distances, respectively, between the coordinate values of the plurality of second image photographing points included in the second tour and the coordinate value of the first point, and selecting an image photographing point with a shortest calculated distance as the second point.
7. The method for displaying a 3D tour comparison of claim 1, wherein the displaying an image at the second point of the second tour comprises: displaying a first floor plan, on which the plurality of image photographing points included in the first tour are marked, on a part of the split-screen; and displaying a second floor plan, on which the plurality of image photographing points included in the second tour are marked, on at least a part of the rest of the split-screen.
5. The method for displaying a 3D tour comparison of claim 1, wherein the split-screen is divided into two or more portions including the first portion and the second portion, the displaying of the first image comprises further displaying a first floor plan, on which the plurality of first image photographing points included in the first tour, on the first portion, the displaying of the second image comprises further displaying a second floor plan, on which the plurality of second image photographing points included in the second tour, on the second portion.
8. The method for displaying a 3D tour comparison of claim 7, wherein the displaying an image at the second point of the second tour further comprises: displaying a location and a direction of the first point on the first floor plan; and displaying a location and a direction of the second point on the second floor plan.
3. The method for displaying a 3D tour comparison of claim 1, wherein a first reference point of the first tour and a second reference point of the second tour are set to be the same at a reference location in a particular space.
9. The method for displaying a 3D tour comparison of claim 1, wherein the displaying an image at the second point of the second tour comprises: overlappingly displaying an icon representing a location of another point adjacent to the first point, onto the image at the first point, and overlappingly displaying an icon representing a location of another point adjacent to the second point, onto the image at the second point.
6. The method for displaying a 3D tour comparison of claim 1, wherein displaying the first image comprises overlappingly displaying an icon representing a location of another point adjacent to the first point on the first image, and wherein displaying the second image comprises overlappingly displaying an icon representing the location of another point adjacent to the second point on the second image.
10. The method for displaying a 3D tour comparison of claim 1, further comprising: receiving a selection for a third tour to be compared; selecting any one closest to the first point out of a plurality of image photographing points included in the third tour as a third point; and displaying the image at the first point of the first tour on a part of the split-screen, and displaying an image at the third point of the third tour on at least a part of the rest of the split-screen.
7. The method for displaying a 3D tour comparison of claim 1, further comprising: receiving a selection for a third tour different from the second tour from the user; in the third tour, selecting a third point closest to the coordinate value of the first point out of a plurality of third image photographing points included in the third tour; and selecting a fifth image corresponding to the first direction from a third 360-degree image captured at the third point, and displaying the fifth image on the second portion of the split-screen.



Claims 11-12 list all similar elements of claims 1 and 3, but in server form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1 and 3 applies equally as well to claims 11-12.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481